DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Eric Hyman (Reg. #30,139) on March 12, 2021.
The application has been amended as follows: 
	Claim 1, Line 21 has been amended as follows, “longitudinal axis (A)”
The above amendment has been made to the claims filed February 19, 2021 to resolve an objection regarding the recitation of A lacking parenthesis. Parenthesis were used with previously reciting A and the use of parenthesis clarifies A is used to reference to an object rather than being separate claim limitation.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Applicants arguments, see Pg. 7-9 of the remarks, filed February 29, 2021 with respect to Lemmers (US 2012/0015776 A1) is found to be persuasive. As noted by Applicant’s arguments, Lemmers aims to mitigate or prevent rotation of the planetary shaft when the interpreted third element is in a released position. Meanwhile the structure of the instant application allows for the planetary shaft to be rotatable when the third element is in the released position. Such a structure allows for the claimed invention to perform the method of starting disclosed in the instant application as described on Pg. 14, Line 21 to Pg. 15, Line 6 of the original Specification filed. The amendments provided sufficiently reflect this difference by specifying the structure of the first element and specifying that the planetary shaft is intended to be rotatable when said at least one third element is separated from said stator casing. Therefore, Claim 1 is considered allowable.
Claims 2-16, 19-21, and 25-28 subsequently depend upon Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745